777 So. 2d 995 (2000)
M.R., Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-4040.
District Court of Appeal of Florida, Second District.
November 1, 2000.
James Marion Moorman, Public Defender, and Brad Permar, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Michael J. Neimand, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
M.R. appeals the trial court's adjudication of delinquency for violating Tampa's juvenile curfew ordinance. See Tampa, Fla., Code § 14-26(c) (1996). He argues that the ordinance is unconstitutional. We affirm under the authority of this court's recent decisions in J.P. v. State, 775 So. 2d 324 (Fla. 2d DCA 2000), and State v. T.M., 761 So. 2d 1140 (Fla. 2d DCA 2000).
We again certify the following questions of great public importance:
WHAT LEVEL OF SCRUTINY MUST A COURT APPLY WHEN REVIEWING THE CONSTITUTIONALITY OF A JUVENILE CURFEW ORDNANCE?
WHETHER THE TAMPA JUVENILE CURFEW ORDINANCE IS CONSTITUTIONAL?
Affirmed.
PARKER, A.C.J., and FULMER, J., Concur.